 

EXHIBIT 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

                THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of February 24, 2004 (this “Amendment”), is among MSX International,
Inc., a Delaware corporation (with its successors and assigns, the “Company”),
the other Loan Parties, the Lenders and Bank One, NA, a national banking
association having its principal office in Chicago, Illinois, as LC Issuer and
as Agent.

RECITALS

                                A.          The Company, the other Loan Parties,
the Lenders and Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, as LC Issuer and as Agent, are parties to
an Amended and Restated Credit Agreement dated as of August 1, 2003 (the “Credit
Agreement”).

                                B.          The Company and the other Loan
Parties have requested that the Agent, the LC Issuer and the Lenders amend the
Credit Agreement as set forth herein, and the Agent, the LC Issuer and the
Lenders are willing to do so in accordance with the terms hereof.

TERMS

                                In consideration of the premises and of the
mutual agreements herein contained, the parties agree as follows:

                                ARTICLE I. AMENDMENTS. Upon fulfillment of the
conditions set forth in Article III hereof, the Credit Agreement shall be
amended as follows:

                                1.1          Section 2.1.1(d) is amended by
adding the following after the word telephone in the first sentence thereof:
“(if such notice by telephone is permitted by such Lender)”.

                                1.2          Section 2.1.2(d) is amended by
adding the following to the end thereof: “Each reimbursement obligation owing by
any Revolving Borrower, whether under this Section 2.1.2(d) or otherwise under
this Agreement, (A) that is outstanding in a Permitted Currency other than
Dollars, (B) that has not been paid by such Revolving Borrower and (C) for which
the LC Issuer has demanded that the Lenders pay to the LC Issuer their Pro Rata
Share, shall immediately and automatically be converted to and redenominated in
Dollars equal to the Dollar Amount thereof upon each of the conditions in the
foregoing clauses (A), (B) and (C) being satisfied.” 

                                1.3          Section 2.18(a) is restated as
follows:

 

 
                 (a)          Except as otherwise required pursuant to Section
2.19, principal and interest payments shall be apportioned ratably among the
Lenders as set forth in this Article II and payments of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to the Agent and the LC Issuer and except as provided in Section 2.10(c).
All payments shall be remitted to the Agent and all such payments not relating
to principal or interest of specific Loans or not constituting payment of
specific fees as specified by the Company, and all proceeds of any Collateral
received by the Agent, shall be applied, ratably, subject to the provisions of
this Agreement, first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Agent from the any Borrower (other than in
connection with Banking Services or Rate Management Obligations), second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower
(other than in connection with Banking Services or Exchange Rate Management
Obligations), third, to pay interest due in respect of the Loans, including
Non-Ratable Loans, Overadvances, Protective Advances and Swingline Loans,
fourth, to pay or prepay principal of the Non-Ratable Loans, Overadvances and
Protective Advances, fifth, to pay or prepay principal of the Revolving Loans
(other than Non-Ratable Loans, Overadvances and Protective Advances) and unpaid
reimbursement obligations in respect of Facility LCs owing by the Company,
sixth, to pay or prepay principal of the Revolving Loans (other than Non-Ratable
Loans, Overadvances and Protective




--------------------------------------------------------------------------------




 
Advances) and unpaid reimbursement obligations in respect of Facility LCs owing
by the U.K. Borrower, seventh, to pay or prepay principal of the Swingline
Loans, eighth, to pay an amount to the Agent equal to one hundred ten percent
(105%) of the aggregate undrawn face amount of all outstanding Facility LCs and
the aggregate amount of any unpaid reimbursement obligations in respect of
Facility LCs, to be held as cash collateral for such Obligations, ninth, to
payment of any amounts owing with respect to Banking Services and any amounts
owing to the Agent, any Lender or any of their Affiliates with respect to
Exchange Rate Management Obligations and tenth, to the payment of any other
Secured Obligation due to the Agent or any Lender by the Company.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Company, or unless a Default is in existence, neither the Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding Floating Rate Loans and, in any event, the Company shall pay the
Eurodollar breakage losses in accordance with Section 3.4. The Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such payments described in the foregoing sentence (which
excludes payments relating to principal or interest of specific Loans or
constituting payment of specific fees as specified by the Company) and proceeds
of Collateral to any portion of the Obligations.

 

                                ARTICLE II. REPRESENTATIONS. Each Loan Party
represents and warrants to the Agent, the LC Issuer and the Lenders that: 

                                2.1          The execution, delivery and
performance of this Amendment are within its powers, have been duly authorized
and is not in contravention of any statute, law or regulation or of any terms of
its Articles of Incorporation, By-laws or other organizational documents, or of
any material agreement or undertaking to which it is a party or by which it is
bound.

                                2.2          This Amendment is the legal, valid
and binding obligation of each Loan Party, enforceable against each in
accordance with the terms hereof, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and by general principles of equity.

                                2.3          After giving effect to the
amendments contained herein, the representations and warranties contained in
Article V of the Credit Agreement are true on and as of the date hereof with the
same force and effect as if made on and as of the date hereof.

                                2.4          After giving effect to the
amendments and waivers contained herein, no Default or Unmatured Default exists
or has occurred and is continuing on the date hereof.

                                ARTICLE III. CONDITIONS OF EFFECTIVENESS.

                                3.1          This Amendment shall be effective
as of the date hereof when the Loan Parties and the Required Lenders shall have
signed this Amendment.

                                ARTICLE IV. MISCELLANEOUS.

                                4.1          References in the Credit Agreement
or in any other Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as amended hereby and as further amended from
time to time. Without limiting the definition of Loan Documents, this Amendment
and all other agreements and documents executed in connection herewith
constitute Loan Documents.

                                4.2          Except as expressly amended hereby,
each Loan Party agrees that the Credit Agreement and all other Loan Documents
are ratified and confirmed and shall remain in full force and effect and that it
is not aware of any set off, counterclaim, defense or other claim or dispute
with respect to any of the foregoing.




-2-

--------------------------------------------------------------------------------




                                4.3          This Amendment may be executed in
any number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. Facsimile copies of signatures shall be
treated as original signatures for all purposes under this Amendment.

                IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer
and the Agent have executed this Amendment as of the date first above written.

 

  BANK ONE, NA, as Agent, LC Issuer and a Lender       By:         /s/ Roger F.
Reeder   Name:    Roger F. Reeder   Title:      VP/Associate Director      
COMPANY:   MSX INTERNATIONAL, INC.       By:         /s/ David A. Crittenden  
Name:    David A. Crittenden   Title:      Assistant Treasurer       FOREIGN
SUBSIDIARY BORROWERS:   MSX INTERNATIONAL NETHERLANDS   B.V.       By:
        /s/ Dennis C. Pike   Name:    Dennis C. Pike   Title:      Director    
  MSX INTERNATIONAL LIMITED       By:         /s/ Frederick K. Minturn   Name:
   Frederick K. Minturn   Title:      Director




-3-

--------------------------------------------------------------------------------




  MSX INTERNATIONAL AUSTRALIA PTY
LIMITED       By:        /s/ Dennis C. Pike   Name:   Dennis C. Pike  
Title:     Director       OTHER LOAN PARTIES:       MSX INTERNATIONAL HOLDINGS
LIMITED       By:        /s/ Frederick K. Minturn   Name:   Frederick K. Minturn
  Title:     Director       MSX INTERNATIONAL SERVICES
(HOLDINGS), INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL BUSINESS
SERVICES, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL ENGINEERING
SERVICES, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MEGATECH ENGINEERING, INC.    
  By:        /s/ David A. Crittenden   Name:   David A. Crittenden  
Title:     Assistant Treasurer       CHELSEA COMPUTER CONSULTANTS, INC.      
By:        /s/ David A. Crittenden   Name:   David A. Crittenden  
Title:     Assistant Treasurer




-4-

--------------------------------------------------------------------------------




  MANAGEMENT RESOURCES
INTERNATIONAL, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       INTRANATIONAL COMPUTER
CONSULTANTS       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL STRATEGIC
TECHNOLOGY, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL DEALERNET
SERVICES, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL NETHERLANDS
(HOLDINGS), C.V.       By:        /s/ Dennis C. Pike   Name:   Dennis C. Pike  
Title:     Representative of Partners       MSX INTERNATIONAL EUROPEAN
(HOLDINGS), L.L.C.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       CREATIVE TECHNOLOGY SERVICES,
L.L.C.       By:        /s/ David A. Crittenden   Name:   David A. Crittenden  
Title:     Assistant Treasurer




-5-

--------------------------------------------------------------------------------




  PILOT COMPUTER SERVICES, INCORPORATED       By:        /s/ David A. Crittenden
  Name:   David A. Crittenden   Title:     Assistant Treasurer       MILLENNIUM
COMPUTER SYSTEMS, INC.       By:        /s/ David A. Crittenden   Name:   David
A. Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL PLATFORM
SERVICES, LLC       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       MSX INTERNATIONAL (HOLDINGS),
INC.       By:        /s/ David A. Crittenden   Name:   David A. Crittenden  
Title:     Assistant Treasurer       MSX INTERNATIONAL TECHNOLOGY
SERVICES, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer       PROGRAMMING MANAGEMENT &  
SYSTEMS, INC.       By:        /s/ David A. Crittenden   Name:   David A.
Crittenden   Title:     Assistant Treasurer        DETROIT  7-3083  791609




-6-

--------------------------------------------------------------------------------